AMENDED DECISION
This Amended Decision is being filed to correct the following: In footnote 1. (on page 2, line 4), the sentence that reads "The factoring agreement herein represents a permeation of old-line factoring agreements in that it provides for appropriate recourse to the factor." should now read as follows: The factoring agreement herein represents a permeation of old-line factoring agreements in that it provides for appropriate recourse by the factor.
The remaining contents of the decision filed on March 12, 2008 remain the same.